Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James Allen Hooks appeals the district court’s order granting summary judgment to the Appellees and dismissing his 42 U.S.C. § 1983 (2000) civil rights action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hooks v. Bruton, No. 5:07-ct-03031-H, 2008 WL 3910721 (E.D.N.C. Aug. 20, 2008). We also deny Hooks’ motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and would not aid the decisional process.
AFFIRMED.